Citation Nr: 0909420	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  06-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for the service-connected chronic colitis with irritable 
bowel syndrome (IBS).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk



INTRODUCTION

The Veteran had active military service from December 1942 to 
November 1945.  The Veteran was a Prisoner of War (POW) from 
January 1944 to April 1945.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2005 RO rating decision.  

The Board notes that the November 2005 RO rating decision 
originally assigned an effective date of July 15, 2005.  
However, a February 2006 RO rating decision found clear and 
unmistakable error in establishing the effective date, and 
assigned an earlier date of January 19, 2005, the date of the 
claim.  

During the pendency of the appeal a February 2006 RO rating 
decision assigned a 100 percent disability rating to the 
Veteran's service-connected PTSD, effective on January 19, 
2005.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.  


REMAND

The Veteran asserts in a February 2006 statement that his IBS 
has increased in severity since his October 2005 VA 
examination.  When a veteran claims that his condition is 
worse than when originally rated, and when the available 
evidence is too old for an evaluation of the claimant's 
current condition, VA's duty to assist includes providing him 
with a new examination.  Olson v. Principi, 3 Vet. App. 480, 
482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Accordingly, the RO should arrange for the Veteran to undergo 
a VA examination in order to determine the current severity 
of his IBS.

The Veteran was originally rated under 38 C.F.R. § 4.114, 
Diagnostic Code 7319 (Irritative Colon Syndrome).  However, 
the Board notes that the April 2006 Supplemental Statement of 
the Case (SSOC) additionally evaluated him under 38 C.F.R. 
§ 4.114, Diagnostic Code 7323 (Colitis, ulcerative).  The 
Board finds that the VA examination should evaluate the 
Veteran for symptomology corresponding to both diagnostic 
codes.  

The Veteran is hereby advised that a failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2008).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2005) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

In compliance with the recent decision of Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), the RO should notify the 
Veteran that: (1) to substantiate such a claim, he must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on his 
employment and daily life; (2) if the diagnostic code under 
which he is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
him demonstrating a noticeable worsening or increase in 
severity of the disability and the effect of that worsening 
has on his employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to him; (3) he must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that he may 
submit (or ask VA to obtain) that are relevant to 
establishing entitlement to increased compensation.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).  

In addition, the RO should undertake any other development 
and/or notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran should be informed that he may 
submit evidence to support his claim.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. Nicholson 
and Vazquez-Flores v. Peake, cited to 
above, as appropriate.  The RO's letter 
should clearly explain to the Veteran 
that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).  

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them and describe 
further action to be taken.  

3.  The RO should schedule the Veteran 
for a VA examination to determine the 
current severity of the service-connected 
chronic colitis with IBS.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The examiner's findings must be stated in 
terms conforming to the applicable rating 
criteria.  Massey v. Brown, 7 Vet. App. 
204 (1994).  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish the Veteran 
and his representative with a 
Supplemental State of the Case (SSOC) and 
afford them with an appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


